Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 1 of 8 PageID #: 1141




                              United States District Court
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  JUSTIN CODY HICKS,                             §
                                                 §
                 Plaintiff,                      §
                                                 §
  v.                                             §      Civil Action No. 4:20-cv-018-ALM-KPJ
                                                 §
  COMMISSIONER, SSA,                             §
                                                 §
                 Defendant.                      §
                                                 §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the Report and Recommendation of the United States

 Magistrate Judge in this action, this matter having been heretofore referred to the Magistrate Judge

 pursuant to 28 U.S.C. § 636. On March 2, 2021, the Report and Recommendation of the Magistrate

 Judge (Dkt. #15) was entered containing proposed findings of fact and the recommendation that

 the final decision of the Commissioner of Social Security Administration be affirmed. Plaintiff

 then filed Objections (Dkt. #16) (the “Objections”), to which the Commissioner filed a response

 (Dkt. #18). Having received the Report and Recommendation of the Magistrate Judge, having

 considered Plaintiff’s Objections, and having conducted a de novo review, the Court is of the

 opinion that the Magistrate Judge’s Report and Recommendation should be adopted.

                    I. OBJECTIONS TO REPORT AND RECOMMENDATION

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).
Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 2 of 8 PageID #: 1142




        Plaintiff reiterates in the Objections his arguments asserted before the Magistrate Judge,

 that (1) the ALJ committed reversible error in citing regulations that do not apply to claims filed

 before March 27, 2017; (2) the ALJ committed reversible error in citing regulations that do not

 exist; and (3) the ALJ erred in not finding vertebrogenic impairments severe (Dkt. #16).

        A. Inapplicable Regulations

        In Plaintiff’s original brief, he argues the ALJ committed reversible error by citing to 20

 C.F.R. §§ 404.1520b(c)(3)(i), 404.1513(a)(2)(i), and 416.913(a)(2)(i) to deny affording the

 medical opinion of Dr. Gregg Diamond, M.D. (“Dr. Diamond”) any weight (Dkt. #12 at p. 6).

 Because these regulations apply to claims filed on or after March 27, 2017, Plaintiff believes this

 erroneous citation, in and of itself, warrants reversal and/or remand (Dkt. #12 at p. 6). In the

 Report and Recommendation, the Magistrate Judge identified the regulations that would apply to

 claims filed before March 27, 2017, and the Magistrate Judge found these regulations would have

 produced the same result with respect to Dr. Diamond’s medical opinion (Dkt. #15 at pp. 7–9).

 The Magistrate Judge reasoned that, under both sets of regulations, the ALJ can afford Dr.

 Diamond’s document little to no weight because the document merely states Plaintiff is disabled

 and “is devoid of reasoning, narrative, description, or elaboration” as to Plaintiff’s physical

 capabilities (Dkt. #15 at p. 9). Thus, the Magistrate Judge concluded the ALJ’s citation error

 constituted harmless error (Dkt. #15 at p. 9).

        Plaintiff’s Objection accuses the Magistrate Judge of “rehabilitat[ing]” the ALJ Decision

 by “assist[ing]” as a “third party” (Dkt. #16 at p. 2). Plaintiff contends the ALJ Decision “should

 stand or fall based on the reasons contained therein,” and by citing an incorrect set of regulations,

 the ALJ’s Decision must fall (Dkt. #16 at p. 2).




                                                    2
Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 3 of 8 PageID #: 1143




        Plaintiff’s Objection is unavailing. Essentially, Plaintiff asks the Court to ignore the

 harmless error rule, which provides that a court will not vacate a judgment unless the substantial

 rights of a party have been affected so as to avoid wasting judicial resources and time. See

 Anderson v. Sullivan, 887 F.2d 630, 634 (5th Cir. 1989) (per curiam). Having reviewed the three

 inapplicable regulations cited by the ALJ and the two applicable regulations identified by the

 Magistrate Judge, the regulations, in this context, all permit the same outcome with respect to Dr.

 Diamond’s medical opinion. The Court reviews the five regulations below:

        •     20 C.F.R. § 404.1520b(c)(3)(i), which does not apply to Plaintiff’s claim,
              states: “Because the evidence listed . . . is inherently neither valuable nor
              persuasive on the issue of whether you are disabled or blind under the Act,
              we will not provide any analysis about how we considered such evidence in
              our determination or decision. . . . [listing ‘Statements that you are or are not
              disabled, blind, able to work, or able to perform regular or continuing work’].”

        •     20 C.F.R. § 404.1527(d)(1), which applies to Plaintiff’s claim, states,
              “Opinions on some issues, such as the examples that follow, are not medical
              opinions, . . . but are, instead, opinions on issues reserved to the
              Commissioner because they are administrative findings that are dispositive of
              a case; i.e., that would direct the determination or decision of disability,” and
              lists “Opinions that you are disabled” thereafter.

        •     20. C.F.R. § 416.927(d)(1), which applies to Plaintiff’s claim, is identically
              worded as § 404.1527(d)(1).

        •     20 C.F.R. § 404.1513(a)(2)(i), which does not apply to Plaintiff’s claim,
              defines a medical opinion as “a statement from a medical source about what
              you can still do despite your impairment(s) and whether you have one or more
              impairment-related limitations . . . [listing ability to perform physical
              demands of work activities as one example].”

        •     20 C.F.R. § 416.913(a)(2)(i), which does not apply to Plaintiff’s claim,
              defines a medical opinion in the same way as § 404.1513(a)(2)(i).

        Thus, the Magistrate Judge was correct to find the ALJ’s error harmless, as it is not

 conceivable the ALJ would have reached a different conclusion had the ALJ used the regulations

 applying to Plaintiff’s claim. See Bornette v. Barnhart, 466 F. Supp. 2d 811, 816 (E.D. Tex. 2006)


                                                  3
Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 4 of 8 PageID #: 1144




 (“Not every error warrants reversal or remand. . . . Prejudice and harmless error analysis, although

 different procedurally, are similar in substance. A claimant establishes prejudice by showing that

 adherence to the [regulations] may have led to a different decision.”).

        B. Regulations That Do Not Exist

        Next, Plaintiff objects to the Magistrate Judge’s finding “insofar as she failed to find that

 the ALJ erred in using regulations that do not exist” (Dkt. #16 at p. 2). Plaintiff’s argument on

 this point is brief and primarily relies on the following paragraph from Newton v. Apfel, 209 F.3d

 448 (5th Cir. 2000):

        While HALLEX [i.e., Hearings, Appeals and Litigation Law Manual of the Social
        Security Administration] does not carry the authority of law, this court has held that
        “where the rights of individuals are affected, an agency must follow its own
        procedures, even where the internal procedures are more rigorous than otherwise
        would be required.” See Hall v. Schweiker, 660 F.2d 116, 119 (5th Cir. 1981). If
        prejudice results from a violation, the result cannot stand. Id.

 (Dkt. #16 at p. 2).

        Again, the Court finds Plaintiff’s Objection unpersuasive. Plaintiff’s Objection ignores the

 last sentence in the excerpt: “If prejudice results from a violation, the result cannot stand.” 209

 F.2d at 459 (emphasis added). In the Report and Recommendation, the Magistrate Judge found

 the ALJ’s citations were incorrect by one letter and that such error was harmless (Dkt. #15 at pp.

 10–11). The Court agrees. Because Plaintiff has not experienced any prejudice from any

 “violation,” the ALJ’s Decision should stand. See Newton, 209 F.2d at 459; Bornette, 466 F. Supp.

 2d at 816.

        C. Severe Impairments

        Lastly, Plaintiff Objects to the Magistrate Judge’s finding that the ALJ did not err in finding

 Plaintiffs’ vertebrogenic impairments not severe (Dkt. #16 at pp. 3–4). Plaintiff contends (1) the

 ALJ erred by “wholly fail[ing]” to explain the weight afforded to the medical opinions of state

                                                  4
Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 5 of 8 PageID #: 1145




 medical agency consultants (“SAMC”) Dr. Yvonne Post (“Dr. Post”) and Dr. Kirstin Jarrard (“Dr.

 Jarrard”), and (2) the Magistrate Judge should have reviewed, with “equal diligence,” records from

 Dr. James Froelich (“Dr. Froelich”) and Dr. Gilbert Park (“Dr. Park”) (Dkt. #16 at pp. 3–4).

            1. SAMC Opinions

        Although an ALJ is not bound to any findings made by an SAMC, the ALJ must consider

 and explain the weight given to an SAMC’s opinion. See Alejandro v. Barnhart, 291 F. Supp. 2d

 497, 515 (S.D. Tex. 2003); 20 C.F.R. §§ 404.1527(f)(2), 416.927(f)(2); SSR 96-6p, 1996 WL

 374180 (July 2, 1996). But where an ALJ’s finding is supported by substantial evidence, and the

 ALJ’s discussion of an SAMC’s findings is brief or even nonexistent, any error with respect to the

 SAMC’s opinion is harmless. See Hammond v. Barnhart, 124 F. App’x 847, 851–52 (5th Cir.

 2005) (finding harmless error where ALJ did not explicitly weigh the SAMC’s opinions);

 Alejandro, 291 F. Supp. 2d at 515–16 (finding harmless error where ALJ did not mention the

 SAMC’s opinions at all); Andrews v. Astrue, 917 F. Supp. 2d 624, 641 n.10 (N.D. Tex. 2013)

 (finding no reversible error where ALJ did not explicitly mention the SAMC’s opinions, but ALJ

 stated he had considered “the entire record”); Parisi v. Astrue, No. 4:07-cv-711-Y, 2008 WL

 5203704, at *7 (N.D. Tex. Dec. 10, 2008) (finding no error where ALJ briefly discussed the

 SAMC’s findings); see also Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (“So the

 administrative law judge’s opinion is vulnerable. But that is nothing new. No principle of

 administrative law or common sense requires us to remand a case in quest of a perfect opinion

 unless there is reason to believe that the remand might lead to a different result.”).

        Here, the ALJ Decision states:

        In assessing the severity of the claimant’s exertional impairments, I granted great
        weight to the opinions of State agency medical consultant Yvonne Post, D.O. and
        State agency medical consultant Kirstin Jarrard, M.D. (Exhibits 1A, 2A, 5A & 6A).
        Dr. Post and Dr. Jarrard are duly qualified medical professionals by virtue of their

                                                   5
Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 6 of 8 PageID #: 1146




         education and training and experts in disability evaluation by virtue of their
         experience as State agency medical consultants (20 C.F.R. 404.1527(c)(5) &
         416.927(c)(5); SSR 17-2p.

 Tr. at 17.

         This discussion, while brief, demonstrates the ALJ considered the opinions from Dr. Post

 and Dr. Jarrard, and the ALJ afforded these opinions “great weight.” Id. The citation to Exhibits

 1A, 2A, 5A & 6A in the administrative transcript further illustrates the ALJ read through their

 reports. Overall, the Court is satisfied the ALJ considered the opinions from Dr. Post and Dr.

 Jarrard, as required under the regulations. Moreover, in affording the SAMC’s opinions great

 weight, the ALJ’s determination that Plaintiff’s vertebrogenic impairments were not severe is

 supported by substantial evidence. Thus, to the extent the ALJ erred by not explaining more fully

 how the SAMC’s opinions guided her severe impairment analysis, any such error is harmless. See

 Hammond, 124 F. App’x at 851 (“[T]here is no statutorily or judicially imposed obligation for the

 ALJ to list explicitly all the evidence he takes into account in making his findings.”); Gonzales-

 Sargent v. Barnhart, No. SA-06-CA-0355-XR, 2007 WL 1752057, at *8 (W.D. Tex. June 15,

 2007) (finding no error where “[i]t was apparent from [a] passage that the ALJ was aware of her

 obligation to consider the opinion of the state agency medical consultants, and that she did so,

 albeit briefly”).

              2. Examining Other Records

         Furthermore, the Magistrate Judge did not err by not discussing other records from Dr.

 Froelich and Dr. Park. Plaintiff’s Objection contends the Magistrate Judge should have expended

 additional “diligence” and reviewed pages 343 through 384 of the administrative transcript (Dkt.

 #16 at p. 4). According to Plaintiff, these materials would have established the ALJ committed

 reversible error (Dkt. #16 at p. 4).



                                                 6
Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 7 of 8 PageID #: 1147




        As an initial matter, neither the Magistrate Judge nor the Commissioner had adequate

 notice of this argument. In his opening brief, Plaintiff argues the ALJ should have discussed

 formulaic, check-the-box forms from Dr. Froelich and Dr. Park, citing pages 895, 896, 897, and

 902 (Dkt. #12 at p. 9). The reply brief rehashes this same point (Dkt. #14 at p. 4). These pincites

 are hundreds of pages removed from the page range raised in the Objection. Compare Dkt. #12 at

 p. 9 with Dkt. #16 at p. 4. Plaintiff’s attempt to characterize the Magistrate Judge’s review as

 lacking “diligence” is misplaced. In a social security case, the burden is on the plaintiff to identify

 alleged errors in the administrative record, not the Court. See Hoffman v. Barnhart, No. 1:00-cv-

 605, 2002 WL 31220354, at *8 (E.D. Tex. Oct. 4, 2002) (“[T]he court addresses only the points

 of error presented. It does not scour the record for other potential errors.”) (emphasis added); see

 also Elam v. Barnhart, 386 F. Supp. 2d 746, 752–53 (E.D. Tex. 2005) (noting, in the context of

 pro se social security plaintiffs, a court’s scouring of the record “for every conceivable error” may

 violate the court’s obligation to be a neutral and unbiased arbiter). Accordingly, the Magistrate

 Judge did not err in failing to make Plaintiff’s argument for him. Further, because Plaintiff never

 raised this argument in his opening and reply briefs, it is not properly before the undersigned. See

 Finley v. Johnson, 243 F.3d 215, 219 n.3 (5th Cir. 2001) (“We have held that issues raised for the

 first time in objections to the report of a magistrate judge are not properly before the district

 judge.”) (citing United States v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992)); see also Baylor

 Health Care Sys. v. Equitable Plan Servs., Inc., 955 F. Supp. 2d 678, 688–89 (N.D. Tex. 2013)

 (declining to address arguments raised for the first time in objections because the court was not

 put on notice and “[t]he court is not a mind reader”).

        But even if Plaintiff cited pages 343 through 384 in his opening and reply brief, such

 materials would not have warranted reversal and/or remand. Most of these documents do not



                                                   7
    Case 4:20-cv-00018-ALM-KPJ Document 19 Filed 03/29/21 Page 8 of 8 PageID #: 1148




     identify the author of the document. Tr. at 344–45, 349–50, 361–62, 369–70, 378–79, 383–84.

     Other cited documents are signed by physician’s assistants, who are not acceptable medical

     sources under the applicable regulations. Tr. at 353–54, 357–58, 359–60, 365, 373–74; SSR

     06-03p, 2016 WL 2329939 (Aug. 9, 2006) (explaining physician’s assistants are not acceptable

     medical sources for applications filed before March 27, 2017); 84 Fed. Reg. 5,844 (Jan. 18, 2017)

     (explaining changes for applications filed on or after March 27, 2017). As for documents from

     doctors who are acceptable medical sources, these materials merely report whether Plaintiff tested

     positive or negative for certain compounds. Tr. at 347–48, 351–52, 355–56, 363, 366–68, 371–

     72, 375–77, 380–81. They do not speak to Plaintiff’s vertebrogenic impairments. The ALJ did

     not commit reversible error in omitting them from her discussion.

                                               II. CONCLUSION

            Having considered Plaintiff’s Objections (Dkt. #16), all other relevant filings, and having

.    conducted a de novo review, the Court adopts the Magistrate Judge’s Report and Recommendation

     (Dkt. #15) as the findings and conclusions of the Court.

            It is, therefore, ORDERED that the decision of the Commissioner is AFFIRMED.

            IT IS SO ORDERED.

            SIGNED this 29th day of March, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     8
